DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a data acquisition system” configured to “produce projection data” in claim 1; “at least one memory device” with “reconstruction algorithms and at least one blending algorithm” in claim 1; “a reconstructor” configured to “reconstruct the projection data with the reconstruction algorithms and generate at least first spectral volumetric image data corresponding to a first basis material content and second spectral volumetric image data corresponding to a second basis material content, create a first map for the first spectral volumetric image data that identifies which voxels contain mostly the first basis material content and which voxels do not, create a second map for the second spectral volumetric image data that identifies which voxels contain mostly the second basis material content and which voxels do not, and blend the first spectral volumetric image data and the second spectral volumetric image data with the at least one blending algorithm; and based on the first and second spectral volumetric image data produce blended volumetric image data with voxels with values corresponding to a weighted combination of voxels of first spectral volumetric image data that contain mostly the first basis material content as identified by the first map and values from the second spectral volumetric image data, and voxels with values corresponding to a weighted combination of voxels of second spectral volumetric image data that contain mostly the second basis material content as identified by the second map and values from the first spectral volumetric image data” in claim 1; “the reconstructor” is further configured to “reconstruct the projection data and generate non-spectral volumetric image data and to blend the non-spectral volumetric image data with at least one of the first spectral volumetric image data or the second spectral volumetric image data to produce the blended volumetric image data with voxels with values from only the non-spectral volumetric image data and voxels with values corresponding to a weighted combination of voxels of the first spectral volumetric image data that contain mostly the first basis material content as identified by the first map or voxels of the second spectral volumetric image data that contain mostly second basis material content as identified by the second map and values of voxels from the non- spectral volumetric image data” in claim 2; “the reconstructor” is further configured to “reconstruct the projection data, generate non-spectral volumetric image data and blend the non-spectral volumetric image data with the first spectral volumetric image data and the second spectral volumetric image data to produce the blended volumetric image data with (a) voxels with values from only the non-spectral volumetric image data, (b) voxels with values corresponding to a weighted combination of voxels of the first spectral volumetric image data that contain mostly the first basis material content as identified by the first map and values of voxels from the non-spectral volumetric image data, and (c) voxels with values corresponding to a weighted combination of voxels of the second spectral volumetric image data that contain mostly second basis material content as identified by the second map and values of voxels from the non-spectral volumetric image data” in claim 3; “the reconstructor” is configured to “blend by combining voxels values on a voxel by voxel basis” in claim 4; “the reconstructor” is configured to “blend voxels at a same location by up-weighting a value of a voxel of volumetric image data emphasizing material content of interest and down-weighting a value of a voxel of other material” in claim 5; “the reconstructor” is configured to “smooth values of voxels there between” in claim 8; and “the reconstructor” is configured to “smooth values of voxels adjacent thereto” in claim 9. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

The examiner would like to point out that the various “units” identified in section 7 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 5.
FIG. 5 is a schematic diagram showing the hardware configuration of the imaging system 500. The above-mentioned configuration of the imaging system 500 is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 5 and a program. As shown in FIG. 5, the imaging system 500 includes a CPU 516, and a memory as a hardware configuration. These are connected to each other by a bus. The CPU (Central Processing Unit) 516 controls another configuration in accordance with programs 518 and 524 stored in memory, performs data processing in accordance with the program, and stores the processing result in the memory. The CPU 516 can be a microprocessor. The memory stores a program executed by the CPU 516 and data. The memory can be a ROM (Read Only Memory).   

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of the record fail to teach or suggest singly and/or in combination an imaging system which provides for a data acquisition system configured to produce projection data, at least one memory device with reconstruction algorithms and at least one blending algorithm and a reconstructor configured to reconstruct the projection data with the reconstruction algorithms and generate at least first spectral volumetric image data corresponding to a first basis material content and second spectral volumetric image data corresponding to a second basis material content, create a first map for the first spectral volumetric image data that identifies which voxels contain mostly the first basis material content and which voxels do not, create a second map for the second spectral volumetric image data that identifies which voxels contain mostly the second basis material content and which voxels do not, and blend the first spectral volumetric image data and the second spectral volumetric image data with the at least one blending algorithm; and based on the first and second spectral volumetric image data produce blended volumetric image data with voxels with values corresponding to a weighted combination of voxels of first spectral volumetric image data that contain mostly the first basis material content as identified by the first map and values from the second spectral volumetric image data, and voxels with values corresponding to a weighted combination of voxels of second spectral volumetric image data that contain mostly the second basis material content as identified by the second map and values from the first spectral volumetric image data as prescribed for in the claimed invention. 
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krauss, Eusemann, Yin, Gao, Das and Dennerlein all disclose systems similar to applicant’s claimed invention.  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
November 17, 2021